Order filed, July 05, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-13-00272-CV
                                ____________

                    BENJAMIN K. SANCHEZ, Appellant

                                       V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
    SOUNDVIEW HOME LOAN TRUST 2006-OPT4, ASSET-BACKED
CERTIFICATES, SERIES 2006-OPT4, HOMEWARD RESIDENTIAL, INC.
 F/K/A AMERICAN HOME MORTGAGE SERVICING, INC., AND REAL
              TIME RESOLUTIONS, INC., Appellee


                   On Appeal from the 157th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-06133


                                    ORDER

      The reporter’s record in this case was due May 08, 2013. See Tex. R. App.
P. 35.1. On May 23, 2013, this court ordered Cantrece Addison to file the record
within 30 days. On May 08, 2013, Sheri Ullrich notified the court that no payment
arrangements had been made for the record.
      On May, 24, 2013 the appellant’s motion for a free appellate record was
granted in the trial court. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Cantrece Addison and Sheri Ullrich, the court reporters, to file
the record in this appeal within 20 days of the date of this order. No further
extension will be entertained absent exceptional circumstances. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). If Cantrece Addison and Sheri Ullrich
do not timely file the record as ordered, we may issue an order directing the trial
court to conduct a hearing to determine the reason for the failure to file the record.



                                   PER CURIAM